NUMBERS 13-08-00465-CR
                                   13-08-00466-CR
                                   13-08-00467-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


PAIGE SANDOVAL A/K/A PAGE SANDOVAL,                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

      Appellant, Paige Sandoval a/k/a Page Sandoval, pleaded guilty to three counts of

prostitution. See TEX . PENAL CODE ANN . § 43.02 (Vernon 2003). The trial court found the

evidence substantiated Sandoval’s guilt as to each count, and after receiving evidence of
the enhancement allegations contained in the indictments, assessed punishment at

eighteen months’ imprisonment for each count, with the sentences to run consecutively.1

In a single issue, Sandoval contends that the trial court erred in cumulating his sentences.

The State concurs. We modify the trial court’s judgments, and affirm them as modified.

                                                 I. BACKGROUND

         Sandoval was charged by indictment on May 29, 2008 with two offenses of

prostitution. See id. On June 5, 2008, Sandoval was charged by indictment for an

additional offense of prostitution.2 See id. On July 1, 2008, Sandoval, without a plea

agreement, pleaded guilty to each offense and “true” to the enhancement paragraphs in

each indictment. The trial court found Sandoval guilty of each offense, found the prior

convictions to be “true,” and sentenced Sandoval to eighteen months’ imprisonment for

each offense, with the sentences to run consecutively.

                                       II. CUMULATION OF SENTENCES

         Texas Penal Code Section 3.03 provides that “sentences shall run concurrently”

when “the accused is found guilty of more than one offense arising out of the same criminal

episode prosecuted in a single criminal action.” TEX . PENAL CODE ANN . § 3.03 (Vernon

Supp. 2008). A defendant is prosecuted in a “single criminal action” when the offense
         1
            The indictm ents alleged that Sandoval “had previously been convicted of three or m ore tim es of the
offense of Prostitution . . . .” Although prostitution is a Class B m isdem eanor, “[i]f the actor has previously
been convicted three or m ore tim es of [prostitution] . . . the offense is a state jail felony.” T EX . P EN AL C O DE
A N N . § 43.02 (Vernon 2003).

         2
         Each offense was assigned a separate cause num ber by the court below. The May 29th indictm ent
charged Sandoval with one offense alleged to have occurred on April 23, 2008 and another offense alleged
to have occurred on February 29, 2008. These offenses were assigned trial court cause num bers 08-CR-
1834-E and 08-CR-1835-E, respectively. The offense charged in the June 5th indictm ent was alleged to have
occurred on April 12, 2008, and it was given trial court cause num ber 08-CR-1924-E. On appeal, the April
23, 2008 offense has been assigned cause num ber 13-08-465-CR, the February 29, 2008 offense has been
assigned cause num ber 13-08-466-CR, and the April 12, 2008 offense has been assigned cause num ber 13-
08-467-CR.
                                                          2
arises out of the same criminal episode, even if multiple charging instruments provide the

basis for prosecution. LaPorte v. State, 840 S.W.2d 412, 414 (Tex. Crim. App. 1992).

“Criminal episode” is defined as “the commission of two or more offenses, regardless of

whether the harm is directed toward or inflicted upon more than one person,” where “the

offenses are the repeated commission of the same or similar offenses.” TEX . PENAL CODE

ANN . § 3.01(2) (Vernon 2003). It is undisputed that Sandoval was “found guilty of more

than one offense arising out of the same criminal episode prosecuted in a single criminal

action.” See id.; see also Guidry v. State, 909 S.W.2d 584, 585 (Tex. App.–Corpus Christi

1995, pet. ref'd) (“Section 3.01(2) does not impose a time differential between the

commission of the same or similar offenses.”). Therefore, pursuant to section 3.03, the

trial court should have ordered the sentences to run concurrently. We sustain Sandoval’s

sole issue and modify his sentence accordingly. See Beedy v. State, 250 S.W.3d 107, 113

(Tex. Crim App. 2008) (holding that an unlawful cumulation order is remedied by deleting

the cumulation order).

                                     III. CONCLUSION

      We modify the trial court’s judgments to delete that portion requiring the cumulation

of sentences in these cases, and affirm the judgments as modified.

                                                _______________________
                                                ROGELIO VALDEZ
                                                Chief Justice


Do not Publish. TEX . R. APP. P. 47.2(b)
Memorandum Opinion delivered and
filed this the 24th day of August, 2009.




                                            3